NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT



                                       No. 20-1817


                                      ZENGKUI LI,
                                                        Appellant

                                             v.

            ATTORNEY GENERAL UNITED STATES OF AMERICA;
          UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
      DIRECTOR NEW YORK FIELD OFFICE IMMIGRATION AND CUSTOMS
    ENFORCEMENT; WARDEN HUDSON COUNTY CORRECTIONAL FACILITY



                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-19-cv-14350)
                      District Judge: Honorable Brian R. Martinotti


                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on November 16, 2020

                  Before: AMBRO, BIBAS and ROTH, Circuit Judges

                            (Opinion filed: February 17, 2021)



                                        OPINION *



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
AMBRO, Circuit Judge

       Appellant Zengkui Li appeals the District Court’s denial of his petition for habeas

corpus. Because Li was released from detention while this appeal was pending, his

petition is moot.

       Counsel for both parties agree that Li was released from immigration detention on

July 31, 2020. 1 We can only review Li’s case if there is a live case or controversy under

Article III of the United States Constitution, which requires that the petitioner “must have

suffered, or be threatened with, an actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision.” DeFoy v. McCullough, 393 F.3d 439, 442

(3d Cir. 2005) (citation omitted). As a result, “a petition for habeas corpus relief

generally becomes moot when a prisoner is released from custody.” Id. at 441 (citing

Lane v. Williams, 455 U.S. 624, 631 (1982)). One exception is where secondary or

collateral injuries survive after resolution of the primary injury, but, in case of a habeas

petition, “once a petitioner has been released, we do not presume . . . collateral

consequences.” Abreu v. Superintendent Smithfield SCI, 971 F.3d 403, 406 (3d Cir.

2020) (citation omitted). Here, any ongoing injuries flow from the final order of

removal. Li can still pursue the remaining claims in his petition for review of that order,

which is pending before the Second Circuit, Li v. Barr, Case No. 20-301. See Tazu v.



1
  Li filed his opening brief on July 16, 2020. When the Government filed its response
brief on August 31, 2020, it claimed that Li was released on July 31, 2020. Li did not file
a reply brief. On September 28, 2020, Li’s counsel filed a motion to withdraw,
explaining that she has been unable to reach Li following his release from detention. The
parties have not fully explained the circumstances and conditions of Li’s release.
                                              2
Att’y Gen. of the U.S., 975 F.3d 292, 300 (3d Cir. Sept. 14, 2020). Li has already

achieved the result he seeks in his habeas petition, and we cannot grant him any further

relief.

          Accordingly, we vacate the District Court’s order denying Li’s petition for a writ

of habeas corpus and remand this case to the District Court with instructions to dismiss

the petition as moot.




                                               3